Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Mario J. Rossetti, A.J.], entered November 9, 2005) to review a determination of respondents. The determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed. Present—Hurlbutt, A.EJ., Scudder, Gorski, Centra and Green, JJ.